     1:11-cr-02132-MBS          Date Filed 06/17/20       Entry Number 565         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America             )
                                     ) Cr. No. 1:11-2132
       vs.                           )
                                     )
Franklin J. Farrell, Jr.,            )      ORDER AND OPINION
                                     )
                          Defendant. )
___________________________________ )

       On June 8, 2020, Defendant Franklin J. Farrell, Jr. filed a pro se motion for compassionate

release to home confinement1 pursuant to 18 U.S.C. § 3582(c)(1)(A)(I). Under § 3582(c)(1)(A), the

court, on motion of a defendant after (1) fully exhausting administrative rights to appeal a failure of

the BOP to bring a motion on his behalf, or (2) the lapse of 30 days from the receipt of such a

request by the warden of the facility, whichever is earlier, may reduce the term of imprisonment.

       The First Step Act mandates the defendant exhaust administrative remedies prior to seeking

relief in this court. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding “mandatory exhaustion

statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion”); United States

v. Monzon, No. 99cr157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4. 2020) (denying motion for

reduction of sentence because defendant failed to exhaust his administrative remedies, but declining

to decide whether exhaustion requirement is jurisdictional). Defendant does not allege he has made

such a request to his warden, or exhausted his administrative remedies under § 3582(c)(1)(A).2


1
 The court notes that, while it may have jurisdiction to reduce a sentence under § 3582(c)(1)(A) in
certain circumstances, the Attorney General and the Director of the Bureau of Prisons have sole
authority to release an inmate to home confinement. See section 12003 of the Coronavirus Aid,
Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020).
2
 Defendant must first apply to his Warden, and, if he receives a denial within 30 days, must appeal
the Warden’s denial to the Regional Director within 20 days and continue to appeal any denial until
his administrative remedies are exhausted. See 28 C.F.R. part 542, subpart B. If the Warden does
not act on the request within 30 days from its receipt, Defendant may reapply to this court.
     1:11-cr-02132-MBS       Date Filed 06/17/20     Entry Number 565        Page 2 of 2




Because the BOP has not brought this motion, and Defendant has not alleged he exhausted his

administrative remedies, his motion for compassionate release (ECF No. 564) is denied, without

prejudice.

       IT IS SO ORDERED.


                                           /s/ Margaret B. Seymour
                                           Senior United States District Judge

Columbia, South Carolina

June 17, 2020
